UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 o For the quarterly period ended March 31, 2014 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53704 AMP HOLDING INC. (Exact name of registrant as specified in its charter) Nevada 26-1394771 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Commerce Drive, Loveland, Ohio45140 (Address of principal executive offices) (Zip Code) 513-360-4704 Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes  No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes  No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $0.001 par value per share (Class) (Outstanding at May 20, 2014) 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Item 1. Financial Statements 4 Consolidated Balance Sheets 4 Consolidated Statements of Operations 5 Consolidated Statements of Stockholders’ Equity (Deficit) 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures 32 Item 5. Other Information 32 Item 6. Exhibits 33 SIGNATURES 36 2 Table of Contents Forward-Looking Statements The discussions in this Quarterly Report contain forward-looking statements reflecting our current expectations that involve risks and uncertainties. When used in this Report, the words “anticipate”, expect”, “plan”, “believe”, “seek”, “estimate” and similar expressions are intended to identify forward-looking statements.These are statements that relate to future periods and include, but are not limited to, statements about the features, benefits and performance of our products, our ability to introduce new product offerings and increase revenue from existing products, expected expenses including those related to selling and marketing, product development and general and administrative, our beliefs regarding the health and growth of the market for our products, anticipated increase in our customer base, expansion of our products functionalities, expected revenue levels and sources of revenue, expected impact, if any, of legal proceedings, the adequacy of liquidity and capital resource, and expected growth in business.Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those projected.These risks and uncertainties include, but are not limited to, market acceptance for our products, our ability to attract and retain customers for existing and new products, our ability to control our expenses, our ability to recruit and retain employees, legislation and government regulation, shifts in technology, global and local business conditions, our ability to effectively maintain and update our product and service portfolio, the strength of competitive offerings, the prices being charged by those competitors and the risks discussed elsewhere herein.These forward-looking statements speak only as of the date hereof.We expressly disclaim any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. All references in this Form 10-Q that refer to the “Company”, “AMP Holding", "AMP", “we,” “us” or “our” are to AMP Holding Inc. and unless otherwise differentiated, its wholly-owned subsidiaries, AMP Electric Vehicles Inc. and AMP Trucks Inc. 3 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMP Holding Inc. (A Development Stage Company) Balance Sheets March 31, 2014 andDecember, 31 2013 Assets March 31, 2014 (Unaudited) December 31, Current assets: Cash and cash equivalents $ $ Inventory Prepaid expenses and deposits Property, plant and equipment, net $ $ Liabilities and Stockholders' Equity (Deficit) Current liabilities: Accounts payable $ $ Accounts payable, related parties Customer deposits Shareholder advances Current portion of long-term debt $ $ Long-term debt Stockholders' equity (deficit): Series A preferred stock, par value of $.001 per share 75,000,000 shares shares authorized, 0 shares issued and outstanding at December 31, 2013 and December 31, 2012 - - Common stock, par value of $.001 per share 250,000,000 shares authorized, 98,216,014 shares issued and outstanding at March 31, 2014 and 82,711,524 shares issued and outstanding at December 31, 2013 Additional paid-in capital Stock based compensation Accumulated deficit during the development stage ) $ $ See accompanying notes to financial statements. 4 Table of Contents AMP Holding Inc. (A Development Stage Company) Statements of Operations For the Three Months Ended March 31, 2014 and 2013 and for the Period From Inception, February 20, 2007 to March 31, 2014 Three Months Ended March 31, Three Months Ended March 31, Since Date of Inception, February 20, 2007 to March 31, Sales $
